                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION


JAMES BRANCH and JENNIFER
BRANCH

      Plaintiffs,

v.                                             Case No. 3:19-cv-1039-J-32JBT

FEDERAL INSURANCE
COMPANY,

      Defendant.



                                  ORDER

      This case is before the Court on Plaintiffs James and Jennifer Branch’s

Motion for Remand. (Doc. 11). Defendant Federal Insurance Company

responded in opposition. (Doc. 15). Plaintiffs argue that this case should be

remanded because Federal has failed to demonstrate that the amount in

controversy exceeds $75,000.

      Plaintiffs filed a one count complaint in state court alleging breach of

contract for Federal’s failure to pay insurance benefits for damage sustained to

Plaintiffs’ property. (Doc. 3 ¶¶ 4–10). The complaint does not demand a specific

amount, but states that damages exceed $15,000—the state circuit court

jurisdictional threshold—and that “[p]ursuant to Chapter 627.428, Florida
Statutes, Plaintiffs are entitled to recover attorneys’ fees.” Id. ¶¶ 1, 13. Federal

attached to its Notice of Removal, (Doc. 1), an estimate by Gold Star Adjusters

itemizing $89,111.26 of repair costs for the damage to Plaintiffs’ property, (Doc.

1-2 at 10). Additionally, Gold Star Adjusters sent a demand letter to Federal

seeking $79,111.26, which represents the repair cost minus Plaintiffs’

deductible. (Doc. 15-1). Plaintiffs do not contest that the parties are diverse, but

argue that Gold Star Adjusters’s demand letter was puffing and posturing, and

that Federal has not proven that the amount in controversy exceeds $75,000.

(Doc. 1 at 3–4).

      For a federal court to have diversity jurisdiction, the parties must have

complete diversity and the amount in controversy must exceed $75,000. 28

U.S.C § 1332(a). “Consistent with the limited nature of federal jurisdiction, the

party seeking a federal venue must establish the venue’s jurisdictional

requirements.” Lowery v. Ala. Power Co., 483 F.3d 1184, 1207 (11th Cir. 2007).

“Where, as here, the complaint does ‘not allege [ ] a specific amount of damages,

the defendant seeking removal must establish by a preponderance of the

evidence that the amount in controversy exceeds the jurisdictional minimum.’”

Thompson v. Columbia Sussex Corp., No. 2:16-CV-435-FTM-29CM, 2016 WL

6134868, at *3 (M.D. Fla. Oct. 21, 2016) (citing S. Fla. Wellness, Inc. v. Allstate

Ins. Co., 745 F.3d 1312, 1315 (11th Cir. 2014)). “The evidentiary value of a

settlement offer in establishing the amount in controversy depends on the


                                         2
circumstances of the offer.” Lutins v. State Farm Mut. Auto. Ins. Co., No. 3:10-

CV-817-J-99MCR, 2010 WL 6790537, at *2 (M.D. Fla. Nov. 4, 2010). A

settlement offer with detailed information supporting a plaintiff’s claim for

damages should be given more weight than a settlement offer that is mere

puffery and posturing. Id. Further, although the general rule excludes

attorneys’ fees in determining the amount in controversy, they can be included

when authorized by statute or contract. Federated Mut. Ins. Co. v. McKinnon

Motors, LLC, 329 F.3d 805, 808 n.4 (11th Cir. 2003).

      Here, Federal has proven by a preponderance of the evidence that the

amount in controversy exceeds $75,000. Gold Star Adjusters’s demand letter

and repair cost estimate provided detailed information that substantiates an

amount in controversy of at least $79,111.26. See Lutins, 2010 WL 6790537, at

*2; (Docs. 1-2, 15-1). Further, if Plaintiffs succeed on their claim, they would be

entitled to attorneys’ fees under Florida Statute § 627.428. See McKinnon

Motors, 329 F.3d at 808 n.4; Houston Specialty Ins. Co. v. Vaughn, 772 F. App’x

838, 839 (11th Cir. 2019) (affirming district court’s award of attorneys’ fees

under § 627.428).

      Accordingly, it is hereby

      ORDERED:

      1. Plaintiffs’ Motion for Remand (Doc. 11) is DENIED.




                                        3
      2. The Case Management and Scheduling Order (Doc. 16) continues to

govern this case.

      DONE AND ORDERED in Jacksonville, Florida this 20th day of

November, 2019.




                                            TIMOTHY J. CORRIGAN
                                            United States District Judge

jb
Copies to:

Counsel of record




                                   4
